Citation Nr: 1507606	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  11-06 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected disability.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1983 to February 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the RO.

In December 2014, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is of record.  At the hearing the Veteran submitted additional evidence in support of his appeal for which he waived jurisdictional review by the RO in the first instance.  38 C.F.R. § 20.1304 (2014).  

The issues of whether new and material evidence has been received sufficient to reopen claims of entitlement to service connection for bilateral hip disability and thoracic spine disability, to include as secondary to service-connected disability; entitlement to service connection for an acquired psychiatric disorder and impotency, both claimed as secondary to service-connected disability; and entitlement to an increased rating for residuals of a lower back injury, lumbar spine stenosis, postoperative with degenerative disc and joint disease were raised by the Veteran at his December 2014 hearing and have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

While two medical opinions have been obtained by VA regarding this appeal, neither opinion is adequate.  For example, neither opinion addresses whether the current cervical spine disability has been aggravated by the service-connected lumbar spine disability.  In addition, the opinions appear to be based on the inaccurate premise that the Veteran injured his cervical spine during a fall aboard ship during service.  The Veteran has contended that he injured his lumbar spine during a fall aboard ship during service and is service-connected for that disability.  However, during his hearing the Veteran testified that he started having problems with his cervical spine in 2004, many years after his Naval service and back surgery.  Board Hearing Tr. at 3.  Further examination and medical opinion is necessary in this case.  

During his hearing, the Veteran stated that he received treatment from the VA Community Based Outpatient Clinic (CBOC) Athens in 2004 for his cervical spine.  Board Hearing Tr. at 7.  He also continues to receive treatment from the VA Medical Center (VAMC) in Augusta.  Board Hearing Tr. at 6, 8.  He stated he recently had an MRI (magnetic resonance imaging) for his cervical spine in 2014.  Board Hearing Tr. at 8.  The Veteran also testified that he sought treatment from Drs. Hart and Yama.  Board Hearing Tr. at 8.  It is unclear from the Veteran's testimony if these are VA or private physicians.  Accordingly, VA must contact the Veteran to be sure that copies of any outstanding treatment records are included in the file.  This should include the previously identified treatment records, as well as any outstanding treatment records.

During his hearing, the Veteran also testified that a VA physician noted that his cervical spine disability was secondary to his service-connected lumbar spine disability and that the opinion may be in his Family and Medical Leave Act (FMLA) paperwork.  Board Hearing Tr. at 4-5, 7.  The claims file contains a December 2009 FMLA document prepared by a VA physician (Dr. Grady) which states that the Veteran has intermittent back pain and neck pain secondary to degenerative disc disease, arthroplasty and spinal canal stenosis.  If the Veteran believes there is additional documentation noting a relationship between his cervical and lumbar spine disabilities he is asked to specifically identify the documentation so VA can obtain it.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide sufficient information and authorization so that copies of all outstanding VA and private treatment records relevant to his cervical spine disability can be obtained and associated with the record.  This should include any available records from the VA CBOC Athens for the year 2004 and the VAMC Augusta since January 2011. 

The letter should invite the Veteran to submit any other medical evidence or treatment records in support of his claim.

2.  Then, schedule the Veteran for a VA examination to determine the nature of his cervical spine disability, and to obtain an opinion as to whether such is possibly related to service or his service-connected low back disability.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current disability of the cervical spine (a) was caused by the Veteran's service-connected lumbar spine disability, or (b) was aggravated (permanently worsened) by the Veteran's service-connected lumbar spine disability. 

A rationale for all opinions expressed should be provided.
 
3.  After completing all indicated development, readjudicate the claim remaining on appeal in light of all of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




